Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 13-18, 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo (US 2020/0195608) in view of Narayanaswamy (US 2019/0268379)


Regarding Claim 1,

Wisgo (US 2020/0195608) teaches a non-transitory computer-readable medium storing computer-executable instructions, and in response to execution by a mobile device, the computer-executable instructions cause the mobile device to perform the steps of: 
intercepting traffic on the mobile device based on a set of rules; determining whether a connection associated with the traffic is allowed based on a local map associated with an application (Figure 3B, 330, filter traffic for application on device); 
responsive to the connection being allowed or blocked based on the local map, one of forwarding the traffic associated with the connection when allowed and generating a block of the connection at the mobile device when blocked (Figure 3B, 340, apply policies, and allow or block) 

Wisgo does not explicitly teach and responsive to the connection not having an entry in the local map, forwarding a request for the connection to a cloud-based system for processing therein.

Narayanaswamy (US 2019/0268379) teaches responsive to the connection not having an entry in the local map, forwarding a request for the connection to a cloud-based system for processing therein (Figure 5, 515, 526, teaches if no entry I the local store forwarding the request to the cloud based system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wisgo with the cloud based system of Narayanaswamy

The motivation is to allow deeper inspection (Paragraph [0067] of Narayanaswamy)

Regarding Claim 2,

Wisgo and Narayanaswamy teaches the non-transitory computer-readable medium of claim 1. Narayanaswamy wherein the cloud-based system is configured to allow or block the connection based on the connection not having an entry in the local map (Paragraph [0076]  teaches blocking connection).

Regarding Claim 3,

Wisgo and Narayanaswamy teaches the non-transitory computer-readable medium of claim 1. Narayanaswamy teaches wherein the steps further include receiving an update from the cloud-based system based on the forwarding the request to the cloud-based system; and updating the local map based on the update (Paragraph [0088] teaches periodic updates from cloud system to the local map)

Regarding Claim 4,

Wisgo and Narayanaswamy teaches the non-transitory computer-readable medium of claim 1. Narayanaswamy teaches wherein the steps further include receiving periodic updates from the cloud-based system; and updating the local map based on the periodic updates (Paragraph [0088] teaches periodic updates from cloud system to the local map)

Regarding Claim 6,

Wisgo and Narayanaswamy teaches the non-transitory computer-readable medium of claim 1, but does not explicitly teach wherein the steps further include timing out entries in the local map and removing timed out entries.
The Examiner takes Official notice that timing out entries and removing timed out entries are well known 
It would have been one of ordinary skill in the art to modify Wisgo and Narayanaswamy with timing out and removing timed out entries and the results would be predictable

Regarding Claim 7,

Wisgo and Narayanaswamy teaches the non-transitory computer-readable medium of claim 1. Wisgo teaches wherein the traffic includes any of Hypertext Transfer Protocol (HTTP) and HTTP Secure (HTTPS) requests and traffic based on a plurality of destination Internet Protocol (IP) address, protocol, and port (Paragraph [0065] teaches traffic based on a plurality of IP addresses).

Regarding Claims 8-11, 13-14,

Claims 8-11, 13-14 are similar in scope to Claims 1-4, 6-7 and are rejected for a similar rationale.

Regarding Claim 15-18, 20,

Claims 15-18, 20 are similar in scope to Claims 1-4, 6 and are rejected for a similar rationale.




Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo (US 2020/0195608) in view of Narayanaswamy (US 2019/0268379) further in view of Lee (US 2017/0171245)

Regarding Claim 5,

Wisgo and Narayanaswamy teaches the non-transitory computer-readable medium of claim 4 but does not explicitly teach wherein the periodic updates are based on monitoring in the cloud-based system and based on policy of a tenant associated with a user of the mobile device.
Lee (US 2017/0171245) teaches the updates are based on monitoring in the cloud-based system and based on policy of a tenant associated with a user of the mobile device (Paragraph [0102, 0104] teaches updated policies of a tenant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
The motivation is to provide dynamic updating of policies for tenants (Paragraph [0102] of Lee)

Regarding Claim 12, 19

Claims 12, 19 are similar in scope to Claim 5 and is rejected for a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439